DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 & 5-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (US 20170294566) in view of Shimonishi et al. (US 2012/0070920).
Regarding claim 1, Hsieh discloses that a red light emitting diode, comprising:
an stacked layer 1, comprising a first-type semiconductor layer 11, a second-type semiconductor layer 12, and a light emitting layer 10 located between the first-type 
a first electrode 2, electrically connected to the first-type semiconductor layer 11 and located at the first side of the stacked layer; 
a second electrode 5, electrically connected to the second-type semiconductor layer 12 and located at the second side of the stacked layer; 
a first electrode pad 6, disposed on the first electrode 2 and electrically connected to the first electrode 2; and 
a second electrode pad 7, disposed on the second electrode 5 and electrically connected to the second electrode 5; 
wherein the first electrode pad 6 and the second electrode pad 7 are located at the first side of the stacked layer.
Hsieh fails to specify that the stacked layer is an epitaxial stacked layer.
However, Shimonishi suggests that a stacked layer is an epitaxial stacked layer (para. 0024).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Hsieh with the stacked layer is an epitaxial stacked layer as taught by Shimonishi in order to enhance quality of semiconductor layer by using epitaxy growth (deposit method) and also, the claim would have been obvious 
Reclaim 5, Hsieh & Shimonishi disclose that a carrying substrate 13, having an upper surface;
a bonding layer 9, disposed on the upper surface; and 
a lower insulating layer, disposed on the upper surface, the bonding layer located between the carrying substrate 9 and the lower insulating layer 8,  wherein, the epitaxial stacked layer 1, the first electrode, the second electrode, the first electrode pad, and the second electrode pad are located on the lower insulating layer 8 (Hsieh, Fig. 3I).
Reclaim 6. The red light emitting diode according to claim 5, wherein side surfaces of the carrying substrate, the bonding layer, and the lower insulating layer form an inclined surface.
Reclaim 7, Hsieh & Shimonishi disclose that an upper insulating layer, having a plurality of seventh vias 7 or 6, wherein the first electrode, the second electrode, and the epitaxial stacked layer are located between the upper insulating layer and the lower insulating layer, and the first electrode pad and the second electrode pad are electrically connected to the first electrode and the second electrode respectively through the seventh vias (Hsieh, Fig. 3I). 
Reclaim 8, Hsieh & Shimonishi disclose that reflective layer 19, disposed on the upper surface, wherein the reflective layer is located between the lower insulating layer and the bonding layer (Shimonishi, Fig. 1(a)).
Reclaim 9, Hsieh & Shimonishi disclose that a semiconductor layer, located between the first electrode and the first-type semiconductor layer, wherein the first electrode is electrically 
Reclaim 10, Hsieh & Shimonishi disclose that conductive structure layer, disposed at the second side and located between the second-type semiconductor layer and the second electrode (Hsieh Fig. 3I).
Reclaim 11, Hsieh & Shimonishi disclose that the conductive structure layer comprises:
a transparent conductive layer; and 
a plurality of ohmic metal structures, the ohmic metal structures located between transparent conductive layer and the second-type semiconductor layer, the transparent conductive layer covering the ohmic metal structures (Hsieh Fig. 3 in view of Shimonishi).
Reclaim 12, Hsieh & Shimonishi disclose that the conductive structure layer comprises a transparent conductive layer Hsieh Fig. 3 in view of Shimonishi , note: ITO).
Regarding clam 13, Hsieh & Shimonishi disclose that manufacturing method of a red light emitting diode, comprising: 
forming an epitaxial stacked layer (Shimonishi, See rejection above), wherein the epitaxial stacked layer comprises a first-type semiconductor layer 11, a second-type semiconductor layer 12, and a light emitting layer 10 located between the first-type semiconductor layer and the second-type semiconductor layer, and a main light emitting wavelength of the light emitting layer falls in a red light range, wherein the epitaxial stacked layer has a first side and a second side opposite to each other, the first side is adjacent to the first-type semiconductor layer 11, and the second side is adjacent to the second-type semiconductor layer 12; 

forming a first electrode pad 6 and a second electrode pad 7 on the first side of the epitaxial stacked layer (top, Hsieh, Fig. 3I), the first electrode pad and the second electrode pad electrically connected to the first electrode and the second electrode respectively (Hsieh & Shimonishi).
Reclaim 14, Hsieh & Shimonishi disclose that forming a reflective stacked layer 19 on the epitaxial stacked layer, wherein the reflective stacked layer comprises a first insulating layer, a reflective layer, and a second insulating layer 18, wherein the reflective layer is located between the first insulating layer 18 and the second insulating layer 18 (Shimonishi, Fig. 1(a)).
Allowable Subject Matter
Claims 2-4 & 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/Primary Examiner, Art Unit 2899